Citation Nr: 0815469	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2005 the Board reopened the veteran's claims of 
entitlement to service connection and denied them on the 
merits.  

The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In January 2007 the Court vacated the 
Board's decision and remanded for further proceedings.  

The Board again remanded the claims in June 2007.  The appeal 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  A right shoulder disability was not manifest in service 
and is unrelated to service; arthritis of the right shoulder 
was not manifest within one year of discharge.

2.  A back disability was not manifest in service and is 
unrelated to service; arthritis of the spine was not manifest 
within one year of discharge.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

A March 2002 letter explained that the evidence must show 
that the claimed disability was incurred in or aggravated by 
active service.  The veteran was asked to complete a release 
of information for each provider that had treated his claimed 
disabilities.  

A July 2002 letter discussed the evidence necessary to 
support a claim for service connection.  The veteran was 
advised of the steps taken to develop his claim.  He was told 
that he could contact treatment providers and request the 
release of his records.  

In April 2004 the veteran was asked to complete releases for 
identified treatment providers.  He was advised that attempts 
to obtain records from two hospitals had been unsuccessful.  
The evidence of record was listed and the veteran was told 
how VA would assist him in obtaining additional evidence.  

A September 2004 letter advised the veteran that records had 
been requested from identified sources.  He was asked to 
contact the providers and request that they forward the 
records.  He was told that he was ultimately responsible for 
ensuring that the evidence was received by VA.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Moreover, his numerous written 
statements have demonstrated that he has actual knowledge of 
the evidence and information required to substantiate his 
claim.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
These records the veteran's service medical records and 
medical records from the Texas Department of Criminal Justice 
(TDCJ). Sheppard Air Force Base Regional Hospital and Ft. 
Polk U.S. Army Hospital stated that no records were found for 
the veteran for the dates he alleged treatment at these 
facilities.  The Social Security Administration and Jasper 
Memorial Hospital also indicated they have no available 
records for the veteran.  The RO made multiple records 
requests to Newton Family Clinic and Dickerson Hospital, but 
these facilities did not reply.  The veteran reported that 
Newton Memorial Hospital had closed, and he did not provide a 
current address for Lufkin Memorial Hospital or a release of 
information for any worker's compensation records.

The Board observes that additional service records were 
received by the RO in July 2007, in response the VA's request 
for all of the veteran's service records.  A VA examiner has 
reviewed the record and rendered an opinion regarding the 
etiology of the veteran's claimed disabilities.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
disorders such as arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran asserts that he has disabilities of the right 
shoulder and low back as the result of two falls in service.  
Service records show that the veteran was a lineman.  He 
maintains that he was hospitalized after a fall from a pole 
at Ft. Polk and a similar fall at Sheppard Air Force Base, 
both in 1972.

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to his right shoulder or back.  A November 1973 physical 
profile report shows no limitation of the upper or lower 
extremities; physical capacity was considered limited at that 
time due to "subtotal" thyrotoxicosis.  In April 1974, 
there were no limitations of the veteran's upper or lower 
extremities or his overall physical capacity.  The August 
1974 separation examination disclosed that all systems were 
normal on clinical evaluation.  Three days after the 
separation examination, the veteran certified that there had 
been no change in his medical condition with the exception of 
a throat problem.

On VA examination in January 1977, the veteran complained of 
muscle spasms in his back.  He reported that he had fallen 
from a pole at Ft. Polk in October 1972 and that he was 
hospitalized for several days.  The examiner noted that the 
veteran's symptoms had apparently improved.  The veteran 
reported that he fell again in training at Sheppard Air Force 
Base in December 1972, and that he was again hospitalized.  
He stated that he continued to have right shoulder and low 
back pain during the remainder if his service and that he 
underwent physical therapy treatments for his back in 
Frankfurt, Germany.  Upon physical examination, the diagnoses 
were history of sprain, possibly of the acromioclavicular 
joint, right shoulder, in a fall, December 1972; and history 
of muscular ligamentous sprain, lumbosacral spine in two 
different falls, October 1972 and December 1972.  The 
examiner noted that the veteran had residual shoulder and low 
back pain, but was normal to examination with no significant 
impairment of function.

Records from the Texas Department of Criminal Justice include 
July 1989 X-ray reports indicating degenerative changes of 
the right knee.  A December 2003 record notes the veteran's 
complaint of back and shoulder pain.  An April 2004 record 
states that arthritis was first observed in 1989, but does 
not specify the location of the arthritis.  

A VA physician reviewed the veteran's records in December 
2007.  He stated that he searched the veteran's service 
medical records and found no documentation of injury, 
complaints, or treatment to the right shoulder or low back 
during service.  He also noted that no complaints were 
recorded on exit physical.  He indicated that a 1992 record 
reflected a consultation for low back pain and that there was 
a consultation for the right shoulder in 1995.  He stated 
that nothing in the record indicated a disability which would 
likely date back to the veteran's time in service.  He noted 
that he found nothing that controverted the findings and 
conclusions by the Board in August 2005.  In summary, he 
determined that it was less likely than not that the 
veteran's arthritis of the low back and right shoulder was 
related to falls in service or any other event or condition 
during military service.

Careful review of the evidence has led the Board to conclude 
that service connection is not warranted for a right shoulder 
or low back disability.  In this regard, the Board 
acknowledges that the veteran has reported that he fell from 
poles in service and injured his back and shoulder as a 
result.  However, as noted above, his service medical records 
do not reflect any treatment for trauma to the right shoulder 
or back, and his right shoulder and spine were clinically 
normal on discharge examination.  

The Board acknowledges that the veteran was examined for VA 
purposes in January 1977, and that the examiner recorded a 
history of sprains of the right shoulder and low back that 
were the result of  reported falls.  However, as set forth 
above, the veteran's history of falls and hospitalizations 
for injuries suffered in those falls is not supported by the 
evidence of record.  In this case, the contemporaneous 
evidence does not support the veteran's reports of falls and 
subsequent hospitalizations.  The Board is fully aware that 
the veteran is competent to report that he had a fall and an 
injury.  However, competence and credibility are different 
matters.  In this regard, the veteran had an opportunity to 
report a pertinent history while still in service.  While 
hospitalized from August to November 1973, he reported that 
he had no history of serious illness, operations or injuries.  
His in-service denial is consistent with the contemporaneous 
records and was provided for treatment purposes.  His in-
service denial is far more probative than a post-service 
report made in conjunction with a claim for monetary 
benefits.

The Board also notes that the January 1977 examination 
resulted in no clinical findings showing pathology of either 
the right shoulder or low back.  Rather, the examiner noted 
that the examinations were normal.  A medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's 
right shoulder and low back, it does not contain competent 
evidence which relates these claimed disabilities to any 
injury or disease in service.  The Board has considered the 
veteran's argument that these claimed disabilities is related 
to reported falls in service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's claimed arthritis of the right 
shoulder and low back.  There is a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within many years of separation.  Rather, the 
competent evidence clearly establishes that the post service 
findings relating to the veteran's right shoulder and low 
back are not related to service.  The Board has considered 
the record and the veteran's statements.  However, the most 
probative evidence consists of treatment records that do not 
show objective evidence of right shoulder or low back 
disabilities until many years after service.  Absent reliable 
evidence relating these disabilities to service, the claim of 
entitlement to service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.

Entitlement to service connection for residuals of a low back 
injury is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


